Citation Nr: 0506389	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  96-08 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1955 to June 1958.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In August 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  By rating decision dated in September 1958, the veteran's 
claim of service connection for a hernia was denied.  Notice 
of the denial was provided that same month.  The veteran did 
not challenge the denial by the filing of a notice of 
disagreement.  

2.  Evidence received since the September 1958 rating action 
that denied service connection for a hernia does not bear 
directly and substantially upon the specific matter under 
consideration, is cumulative or redundant of the evidence 
previously of record, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The September 1958 rating decision which denied service 
connection for a hernia is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the September 1958 rating action 
is not new and material, and the veteran's claim of 
entitlement to service connection for a hernia is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that new and material evidence has been 
obtained that is sufficient to reopen a claim of service 
connection for a hernia, last denied in September 1958.  
Having carefully considered the appellant's contentions in 
light of the foregoing, the Board finds that new and material 
evidence has not been submitted that is sufficient to warrant 
the reopening of the claim.  

By rating decision dated in September 1958, the veteran's 
claim of service connection for a hernia was denied.  The RO 
had determined in September 1958 that there was no showing of 
a hernia in service or that it was aggravated during service.  
It was stated that the condition was first discovered one 
month after separation from service.  At that time, the RO 
considered the veteran's service medical records and his 
statements.  The service medical records showed no complaint, 
diagnosis or treatment for a hernia.  His June 1958 
separation examination report showed no pertinent 
abnormality.  The veteran contended that he was not examined 
for a hernia at service separation and that the hernia was 
discovered in July 1958.   

Because the veteran did not challenge the September 1958 
rating determination by the filing of a notice of 
disagreement, the denial is final, and the merits of the 
claim may only be examined upon the submission of "new and 
material" evidence. See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has 
a duty to assist claimants to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in January 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  A search 
for SGO records was unsuccessful.  There is no indication 
that there are any pertinent private records available that 
should be obtained.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the January 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001.    See 66 Fed. Reg. 45620 (Aug. 29, 2001); 
[codified at 38 C.F.R. § 3.156(a) (2004)].  Since this claim 
was filed prior to that date, the new standard does not 
apply. 

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

At the time of the last final denial in September 1958, the 
evidence included the appellant's service medical records, 
which were negative for a finding of a hernia, and the 
veteran's contention that a hernia was first diagnosed one 
month after service in July 1958.  The RO denied the claim, 
finding that a hernia was not shown in service.  Notice of 
the denial was provided to the veteran in September 1958.  
The veteran did not timely disagree with the finding, and the 
September 1958 decision became final.   

Evidence added to the record since the September 1958 denial 
includes a November 1980 statement from the veteran's prior 
employer, private medical records, and testimony before a 
hearing officer at the RO in September 1996.  The veteran's 
employer noted that the veteran had retired in November 1980 
on disability from a hernia.  The private medical records 
show that in January 1980, the veteran underwent a right 
recurrent direct inguinal hernia repair.  He underwent the 
same procedure in June 1980, and in September 1991.  The 
veteran testified in September 1996 that he was treated in 
service for right side pain on two occasions.  He stated that 
he reported having pain in his right side at his service 
separation, but was told by the examiner to report it after 
he left the military.  He indicated that when he applied for 
a job after service, and was told he had a right side hernia.  
He reported having subsequent surgeries, and that he had to 
retire on disability in November 1980.  A complete transcript 
is of record.  

The private records dated in 1980 and 1991 are new, in that 
they were not before the RO at the time of the prior denial; 
however the records are not material since they are 
cumulative in that they reflect diagnoses of and treatment 
for a hernia many years after service.  Additionally, the 
testimony of the veteran, while new, is not material since it 
is duplicative of his contentions previously considered and 
it also relates to his current symptoms and are therefore 
cumulative in nature.  The employer's statement is new in 
that it was not of record at the time of the prior decision; 
however it is cumulative in that it reflects that the veteran 
had a hernia in 1980, many years after service.  

The evidence currently submitted is cumulative or redundant 
and does not add to the record evidence tending to show 
inservice treatment.  Neither does it tend to show a 
relationship between his current diagnosis and service.  

The veteran, as a layperson without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994). See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In Moray v. Brown, 5 Vet. 
App. 211 (1993), In addition, The Court noted that laypersons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the CAVC specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Accordingly, as 
previously noted, in addition to not being new, the veteran's 
statements are not material to the issue, since they relate 
to a current disability or are duplicative of contentions 
previously considered.   

Absent a finding that new and material evidence has been 
received, the claim must be denied.  


ORDER

New and material evidence has not been received, and the 
claim of entitlement to service connection for a hernia is 
not reopened.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


